Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered December 5, 2001, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The People correctly concede that the Supreme Court committed reversible error when it permitted the prosecutor to exercise a peremptory challenge to exclude a prospective juror because she was of Jamaican ancestry (see People v McCorkle, 278 AD2d 249 [2000]).
The defendant’s remaining contention is without merit. Florio, J.P., Schmidt, Mastro and Rivera, JJ., concur.